
	

113 S2441 IS: Equity in Law Enforcement Act of 2014
U.S. Senate
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2441
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2014
			Mr. Reed (for himself, Ms. Ayotte, Mr. Leahy, Mr. Markey, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To extend the same Federal benefits to law enforcement officers serving private institutions of
			 higher education and rail carriers that apply to law enforcement officers
			 serving units of State and local government.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Equity in Law Enforcement Act of 2014.
		
			2.
			Line-of-duty
			 death and disability benefits(a)Amendments
				Section 1204(9) of title 1  of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796b(9)) is amended—
				
					(1)
					in subparagraph
			 (C), by striking or at the end;
				
					(2)
					in subparagraph
			 (D), by striking the period at the end and inserting a semicolon; and
				
					(3)
					by adding at the
			 end the following:
					
						
							(E)
							an individual who
				is—
							
								(i)
								serving a private
				institution of higher education in an official capacity, with or
			 without
				compensation, as a law enforcement officer; and
							
								(ii)
								sworn, licensed,
				or certified under the laws of a State for the purposes of law
			 enforcement (and
				trained to meet the training standards for law enforcement officers
			 established
				by the relevant governmental appointing authority); or
							
							(F)
							a rail police
				officer who is—
							
								(i)
								employed by a
				rail carrier; and
							
								(ii)
								sworn, licensed,
				or certified under the laws of a State for the purposes of law
			 enforcement (and
				trained to meet the training standards for law enforcement officers
			 established
				by the relevant governmental appointing
				authority).
							.(b)Applicability of amendmentsThe amendments made by this section shall apply to a personal injury sustained in the line of duty
			 by an individual described in subparagraph (E) or (F) of section 1204(9)
			 of title I  of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796b(9)), as added by subsection (a),   on or after April 15, 2013.
			
			3.
			Law enforcement
			 armor vests
			
				(a)
				Grant
			 Program
				Section 2501 of title I of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796ll) is amended—
				
					(1)
					in subsection
			 (a)—
					
						(A)
						by striking
			 and Indian tribes and inserting Indian tribes, private
			 institutions of higher education, and rail carriers; and
					
						(B)
						by inserting
			 before the period the following: and law enforcement officers serving
			 private institutions of higher education and rail carriers who are sworn,
			 licensed, or certified under the laws of a State for the purposes of law
			 enforcement (and trained to meet the training standards for law
			 enforcement
			 officers established by the relevant governmental appointing
			 authority);
					
					(2)
					in subsection
			 (b)(1), by striking or Indian tribe and inserting Indian
			 tribe, private institution of higher education, or rail carrier;
			 and
				
					(3)
					in subsection
			 (e), by striking or Indian tribe and inserting Indian
			 tribe, private institution of higher education, or rail carrier.
				
				(b)
				Applications
				Section
			 2502 of title I  of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796ll–1) is amended—
				
					(1)
					in subsection
			 (a), by striking or Indian tribe and inserting Indian
			 tribe, private institution of higher education, or rail carrier;
			 and
				
					(2)
					in subsection
			 (b), by striking and Indian tribes and inserting Indian
			 tribes, private institutions of higher education, and rail
			 carriers.
				
				(c)
				Definitions
				Section
			 2503(6) of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796ll–2(6)) is amended by
			 striking or Indian tribe and inserting Indian tribe,
			 private institution of higher education, or rail carrier.
			
			4.
			Byrne
			 grants
			Section 501(b)(2) of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3751(b)(2)) is amended by
			 inserting after units of local government the following:
			 , private institutions of higher education, and rail
			 carriers.
		
